


110 HR 1839 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1839
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Smith of Nebraska
			 (for himself, Mr. Weldon of Florida,
			 Mr. Roskam,
			 Mr. Franks of Arizona,
			 Mr. Feeney,
			 Mrs. Musgrave,
			 Mr. Bartlett of Maryland,
			 Mr. Marchant,
			 Mr. Kuhl of New York, and
			 Mr. Cantor) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  15-year recovery period for nonresidential real property in rural
		  areas.
	
	
		1.15-year recovery period for
			 nonresidential real property in rural areas
			(a)In
			 generalSubparagraph (E) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to 15-year property) is amended by striking
			 and at the end of clause (vii), by striking the period at the
			 end of clause (viii) and inserting , and, and by adding at the
			 end the following new clause:
				
					(ix)any nonresidential
				real property placed in service in a rural area (as defined in section
				1393(a)(2)).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
